Citation Nr: 0212570	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-20 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant's application for entitlement to 
accrued benefits was timely filed.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to August 1967.  
The veteran died in August 1998.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas (RO) which denied entitlement to an award of 
accrued benefits.  The claims file was subsequently 
transferred to the Philadelphia, Pennsylvania RO, as 
requested by the appellant.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In July 1999, the RO received a VA Form 21-530, 
Application for Burial Benefits.

3.  In September 1999, and again in January 2000, the RO 
received a VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child.


CONCLUSION OF LAW

The appellant did not file a timely application for accrued 
benefits, by means of a VA Form 21-534 or by other means.  
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107(b), 5121 (West 1991 & 
Supp. 2001); 66 ed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.152, 3.155, 3.1000 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to an award of 
accrued benefits that the veteran may have been entitled to 
at the time of his death.  Specifically, the appellant claims 
that she filed a timely VA Form 21-534 in application for 
accrued benefits.  She asserts that she filed the VA Form 21-
534 in July 1999 with her application for burial benefits (VA 
Form 21-530), but that the RO lost these documents, requiring 
her to resubmit the forms in September 1999.

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  The VCAA 
clarifies VA's duty to notify claimants and their 
representatives of information necessary to substantiate the 
claim for benefits, and also to assist claimants obtain such 
evidence.  The United States Court of Appeals for Veterans 
Claims ("the Court") has recently held that the VCAA is not 
applicable to claims on appeal where the issue is one of 
statutory interpretation and application, as opposed to 
development of factual evidence.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) (the Court notes that the 
"enactment of the VCAA does not affect matters on appeal . . 
. when the question is limited to statutory 
interpretation").  Although the VCAA is not applicable to 
this claim, the Board has reviewed the file and finds that 
the appellant was provided adequate notice as to the evidence 
needed to substantiate her claim, and there is no indication 
that there are any missing records pertinent to this appeal.  
In short, the case is ready for appellate review.  

A review of the facts of this case is in order.  The 
appellant's husband died on August [redacted], 1998.  On July 15, 
1999, the RO received a VA Form 21-530 from the appellant, 
claiming entitlement to burial benefits.  The RO also 
received a statement from the appellant, a copy of the 
veteran's death certificate, and a copy of the appellant and 
veteran's marriage certificates.  The appellant was notified 
in August 1999 that she was not entitled to burial benefits.  
On September 8, 1999, the RO received, through the 
appellant's representative, a copy of a VA Form 21-534, in 
application for dependency and indemnity compensation (DIC), 
death pension, and accrued benefits.  On September 27, 1999, 
the RO informed the appellant that it was working on her 
claim, and that it needed evidence relating to the 
appellant's separation from the veteran at the time of his 
death.  In November 1999, the RO notified the veteran that 
she was entitled to death pension, but was not entitled to 
any accrued or service-connected death benefits.  A December 
1999 letter explained that accrued benefits were denied 
because the appellant's claim was not received within one 
year of the veteran's death.  

In January 2000, the veteran's representative requested 
reconsideration of the appellant's claim for accrued benefits 
on the basis that the veteran submitted her VA Form 21-534 
with her VA Form 21-530 in July 1999 and had received 
acknowledgment from the RO that her claims were received.  
The representative attached a copy of the appellant's 
completed VA Form 21-534, along with a copy of a completed VA 
Form 21-601 (Application for Reimbursement from Accrued 
Amounts Due a Deceased Beneficiary), another copy of her VA 
Form 21-530, copies of the veteran's death and marriage 
certificates, and a copy of a postal form showing that the 
appellant sent mail to the RO in Waco, Texas on July 13, 
1999.  The RO responded to the appellant in February 2000, 
noting that they have no record of a letter confirming 
receipt of her claims and that the only claim received by the 
RO within a year of the veteran's death was the claim for 
burial benefits.  The appellant submitted a notice of 
disagreement in May 2000.  A statement of the case was issued 
in June 2000, reiterating the aforementioned procedural 
history and informing the appellant that the RO did not 
receive any evidence constituting a claim for accrued 
benefits within one year of the veteran's death.  A VA Form 
9, Appeal to the Board of Veterans' Appeals, was received by 
the RO in August 2000. 

In addition, the appellant was afforded a hearing before the 
undersigned Board member in April 2002.  According to the 
transcript, the appellant testified that her papers were 
lost, and that her claim was actually filed within a year of 
the veteran's death.  In addition, she testified that her 
representative in Texas told her that all of her claims and 
supporting documents had to be filed at once, and that she 
delayed slightly while waiting for a copy of her marriage 
certificate, but that she sent all of the documents to the RO 
in July 1999.  She stated that she did not have the original 
forms regarding her claim for accrued benefits because the 
forms had been sent to the RO.  She also stated that she 
received a letter dated July 20, 1999 stating that her 
"claims, pl[u]ral" were being processed.  At the hearing, 
she resubmitted a copy of the postal form indicating that she 
sent documents to the RO in July 1999.

Under the pertinent laws and regulations, certain accrued 
benefits may be payable upon the death of a beneficiary.  
Except as otherwise provided, periodic monetary benefits to 
which a veteran was entitled to at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death, and due and unpaid for a period not to 
exceed two years, shall, upon the death of such veteran, be 
paid to the veteran's surviving spouse.  See 38 U.S.C.A. 
§ 5121 (West 1991); 38 C.F.R. § 3.1000 (2001).  In order for 
a surviving spouse to be entitled to accrued benefits, the 
appellant must file an application for such benefits within 
one year after the date of the veteran's death.  See 
38 U.S.C.A. § 5121 (c).  See also 38 C.F.R. § 3.1000(c). 

Upon application of the foregoing to the facts of the case, 
the Board finds that the appellant failed to file a timely 
claim for accrued benefits by means of a VA Form 21-534 or by 
means of an informal claim filed pursuant to 38 C.F.R. 
§ 3.155.  It is clear from the record that the RO did not 
receive the appellant's claim for accrued benefits until 
September 8, 1999, over a year after the veteran's death, and 
that there is no evidence that the RO sent the appellant a 
letter indicating that multiple claims were being processed.  
In this regard, the Board notes that the claims file does not 
contain a copy of the appellant's VA Form 21-534 date-stamped 
prior to August [redacted], 1999, and, in fact, shows that the form 
was received on September 8, 1999.  See McColley v. West, 13 
Vet. App. 553, 556-57 (2000) ("An award  . . . . is not 
contingent of the 'mailing' of the required evidence, but 
rather on its 'receipt' by VA.").  Likewise, acknowledgment 
by the RO of the appellant's claim for accrued benefits was 
first sent to the appellant in a September 27, 1999 letter.

Further, while the Board acknowledges the appellant's 
contentions that her VA Form 21-534 was sent July 1999 and 
lost by the RO, there is no corresponding documentation 
indicating acknowledgment of receipt of the form by the RO.  
It is well settled that "the presumption of regularity 
supports the official acts of public officers,"  see Butler 
v. Principi, 244 F.3d 1337, 1340 (2001), and, "that 'clear 
evidence to the contrary' is required to rebut the 
presumption of regularity . . . ."  See Schoolman v. West, 
12 Vet. App. 307, 310 (1999).  In short, "[i]n the absence 
of clear evidence to the contrary, the doctrine presumes that 
public officers have properly discharged their official 
duties."  See Butler, supra.  The appellant failed to 
provide evidence corroborating her testimony that she sent 
her claim for accrued benefits with her July 1999 claim for 
burial benefits or that she made any attempt to determine the 
status of her claim before September 1999, in spite of an 
August 1999 notification from the RO that her claim for 
burial benefits had been denied.  The postal form submitted 
by the appellant shows that a package was mailed to the RO in 
July 1999, but does not list its contents or show a date of 
receipt.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) ("The appellant's inability or incapacity to contact 
VA for [the] period following the . . . application has not 
been shown.  Therefore, the presumption of regularity of the 
administrative process applies . . . .").  As the 
appellant's claim for accrued benefits was not received by 
the RO within the prescribed one-year time period from the 
veteran's death, the Board must conclude that the appellant's 
claim was not timely filed.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (In a case where the law, and not the 
evidence, is dispositive, the claim should be denied or the 
appeal to the Board should be terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

In conclusion, the appellant's September 1999 claim for 
accrued benefits by means of a VA Form 21-534 was not 
received in a timely manner.


ORDER

The appellant failed to file a timely application for accrued 
benefits.



		
	WARREN W. RICE, JR.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

